Citation Nr: 0534656	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant argues that her now deceased husband served in 
the 1950's with the Philippine Expeditionary Forces in Korea 
(PEFTOK) and as such, she is thus entitled to VA benefits as 
the widow of a veteran.

This appeal is from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, The 
Philippines.

The appellant provided testimony before a Hearing Office at 
the RO in December 2003; a transcript is of record.  She also 
initially requested an opportunity to present testimony at a 
videoconference hearing in Manila; however, she did not 
appear. 


FINDING OF FACT

The Department of the Army certified that the appellant's 
late husband's service in PEFTOK was not in the service of 
the United States Armed Forces.



CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. §§ 101(21) and (24), 107 (a)(3) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VA has promulgated regulations 
implementing the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

In this case, VA's duties have been fulfilled to the extent 
reasonably feasible.  VA must notify the appellant of 
evidence and information necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2004).  The 
appellant was notified by means of the discussions in letters 
from the RO, a SOC and SSOC, and orally at the hearing, that 
the records did not show that the appellant's late husband 
had the required military service to be eligible for VA 
benefits and of what was required to establish evidence of 
service.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  In this case, there is no possibility that any 
evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.  Therefore, in the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" (of which there is none) to the appellant resulting 
from this Board decision does not affect the merits of her 
claim or her substantive rights and, therefore, is deemed to 
be harmless.  See 38 C.F.R. § 20.1102 (2004).

Eligibility

A person who does not attain the status of claimant has not 
submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994).  In order to achieve the status of a claimant, the 
appellant must present evidence that he is a "veteran" as 
defined in law and regulation (or as in this case, the 
appellant must present evidence that her late husband was a 
veteran, as it is upon his entitlement as a veteran that any 
benefits to her would rest).

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. §§ 101(21) and (24), 107(a)(3) (West 2002 & Supp. 
2005).  Specifically, under 38 U.S.C.A. § 107(a)(3), only 
service with the Philippine Army occurring before July 1, 
1946 is recognized as "active military, naval, or air 
service: eligible for determining eligibility for VA 
benefits.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2004).

In this case, over the years, several documents were provided 
from the Philippine Army in an effort to establish 
entitlement to VA benefits.  However, the Philippine 
government has its own laws and regulations which permit 
recognition of military service that is not recognized by the 
U.S. Army.  The documents submitted by the appellant's late 
husband, copies of which she has since also submitted, fail 
to satisfy the requirements as acceptable proof of service, 
as they are not official documents of the appropriate U.S. 
service department.  

The appellant has also submitted extensive documentary 
information concerning PEFTOK and all that it did after World 
War II; this data are in the file.

Specifically, she alleges, and documents support the 
allegation, that he served in only with the Philippine 
Expeditionary Forces in Korea (PEFTOK) in the 1950's.

Under pertinent regulations and judicial mandates, PEFTOK 
service after 1946 is not considered active duty service for 
purposes of establish VA eligibility.

More importantly, utilizing all pertinent information of 
record for a search of records, the Department of the Army 
reported that the appellant's late husband had no service in 
the service of the U.S. Armed Forces.  The service 
department's findings are binding and conclusive upon VA.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

In short, because the appellant's late husband had service 
after 1946 only in PEFTOK, he was not considered a "veteran" 
for purposes of establishing eligibility to VA benefits.  
Therefore, her claim for VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board would also note that this ultimate conclusion has 
been recently strongly confirmed by the U.S. Court of Appeals 
for the Federal Circuit which considered a February 18, 2005 
memorandum decision issued by the U.S. Court of Appeals for 
Veterans Claims (the Court) which in turn had affirmed the 
Board's denial based on PEFTOK service only.  

In this decision, the Federal Circuit noted that the sole 
reviewable issue then on appeal was whether the Court 
committed legal error by refusing to consider disability 
during that claimant's time with PEFTOK.  In agreeing with 
the lower Court's decision, the Federal Circuit noted that, 
as defined by 38 U.S.C.A., "service connected" disability is 
defined as a "disability incurred in or aggravated...in line 
of duty in the active military, naval or air service".  

Further citing 38 U.S.C.A §§ 101(21) and 101 (24), the Court 
identified service as required by 38 U.S.C.A. § 101(16).  

It held further held that service in the Philippine Army, 
under 38 U.S.C.A. § 107(a)(3), was only recognized as 
qualifying when occurring before July 1, 1946, as "active 
military, naval or air service" and thus providing an 
eligible status for determining eligibility (including for 
entitlement to) service-connected disability. 

Thus, in that case as well as the one at hand, since the 
appellant's husband's service with PEFTOK occurred only after 
1946, it was not service in the U. S. Armed Forces.  See 
Cayat v. Nicholson, No, 05-7156 (Fed. Cir. Nov 15, 2005).

Since the appellant's late husband had no qualifying service, 
she is not entitled to VA benefits as his widow.  In that 
regard, no doubt is raised.






ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


